DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 39-50 of the US Patent Application No. 16/606,179 filed 10/17/2019 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites circumferential extension of about 270 degrees. In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983).
In the instant case, the term “about” renders claim indefinite, since there was nothing in the specification, prosecution history, or the prior art to provide any indication 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malhi (US 2014/0128822).
Regarding claim 1, Malhi discloses a canister for a negative pressure wound therapy apparatus (Abstract, lines 1-17) comprising:
a receptacle 260 ([0050]; figs. 3 and 4) in fluid communication with a dressing covering a wound ([0040]), the receptacle being configured to receive an exudate from the wound ([ 0050]; chamber 260 is in fluid communication with wound dressing via inlet port 254; exudate is collected in chamber 260);
a connector in fluid communication with a pump assembly 252 ([0050]; figs. 3 and 4); and

a central portion (bottom surface of chamber 260 with filters 262; figs. 3 and 4) extending longitudinally away from a peripheral portion (peripheral portion of interface 250; figs. 3 and 4), the central portion having a lateral wall (left filter 262; figs. 3 and 4) and a base (bottom surface of chamber 260; figs. 3 and 4), at least a portion of the lateral wall connecting the base to the peripheral portion (filters 262 are connected to the bottom surface; figs. 3 and 4);
a barrier extending from a connector-side surface of the base (right filter 262, extending from the upper side of the bottom surface as shown in figure 4); and
an overhang extending from the barrier, the overhang being longitudinally spaced apart from and transversely overlapping with at least a part of the base (interface 250 creates an overhang over filter 262, extending rightward as seen in figure 4 and transversely overlapping with at least a part of the bottom surface which extends rightward from right filter 262).

    PNG
    media_image1.png
    406
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    560
    media_image2.png
    Greyscale

Regarding claim 2, Malhi discloses a canister comprising a ledge A (fig. 4) that extends from the lateral wall, wherein the ledge extends only partially between the lateral wall and the barrier, leaving a gap that provides fluid communication between the connector and the flow path.
Regarding claim 3, Malhi discloses a canister, wherein barrier 1s substantially perpendicular to the base (see figs. 3 and 4).
Regarding claim 4, Malhi discloses a canister, wherein the flow path comprises the entrance 254 (figs. 3 and 4).
Regarding claim 5, Malhi discloses a canister, wherein the entrance 254 (figs. 3 and 4) is disposed on a surface of the lateral wall (see figs. 3 and 4).
Regarding claim 6, Malhi discloses a canister, wherein the entrance 254 (figs. 3 and 4) has a circumferential extension of 360 degrees that encompasses claimed range of about 270 degrees.
Regarding claim 7, Malhi discloses a canister, comprising hydrophobic filter ([0051]).
Allowable Subject Matter
Claims 39-50 are allowed over the Prior Art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Malhi (US 2014/0128822), Braga et al. (US 2010/0049150), Locke et al. (US 2014/0074053) and Kevin et al. (US 2011/0152799) fail to teach, suggest or render obvious a guard attached to a canister side surface of the shelf and extending radially across the central opening.

Braga et al. (US 2010/0049150), Locke et al. (US 2014/0074053) and Kevin et al. (US 2011/0152799) also teach most of claimed limitation but do not remedy deficiency of the guard attached to a canister side surface of the shelf and extending radially across the central opening.
Therefore, claims 39-50 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781